          Case 2:17-cr-00614-PD Document 39 Filed 01/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
           v.                                :      Crim. No. 17-614
                                             :
HAROLD MINSKY                                :
                                             :

                                         ORDER

       Upon consideration of the Government’s Statement in Support of Defendants’ Requests

for Continuance of Self-Surrender Date (Doc. No. 38), it is hereby ORDERED that Defendant’s

Motion to Extend Deadline for Self-Surrender (Doc. No. 35) is GRANTED. Defendant's self-

surrender date shall be April 8, 2021.



                                                        AND IT IS SO ORDERED.

                                                        /s/ Paul S. Diamond
                                                        _________________________
                                                        Paul S. Diamond, J.
